Citation Nr: 1113343	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  08-21 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for the service-connected status post cystectomy with creation of urinary bladder, residual of bladder carcinoma, and status post prostectomy due to prostate cancer, prior to November 25, 2008.

2.  Entitlement to an increased rating in excess of 40 percent for the service-connected status post cystectomy with creation of urinary bladder, residual of bladder carcinoma, and status post prostectomy due to prostate cancer, beginning on November 25, 2008.



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the RO.

In a March 2009 rating decision, the RO assigned an increased rating of 40 percent for the service-connected status post cystectomy with creation of urinary bladder, residual of bladder carcinoma and status post prostatectomy due to prostate cancer, effective on November 25, 2008.  

Inasmuch as a rating higher than 40 percent is available, and inasmuch as a claimant is presumed to be seeking maximum available benefit for a given disability, the claim for higher ratings, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a November 2009 rating decision, the RO assigned a total rating based on individual unemployability by reason of service-connected disability, effective on July 1, 2009.


FINDINGS OF FACT

1.  For the period of the appeal prior to November 25, 2008, the service-connected residuals of prostate cancer, status post radiation treatment is not shown to have been productive of a disability picture manifested by urinary retention requiring intermittent or continuous catheterization, daily voiding less than one per hour, the use of absorbent materials that must be changed two to four times per day, or recurrent symptomatic urinary tract infections requiring drainage/frequent hospitalization or continuous intensive management.  

2.  Beginning on November 25, 2008, the service-connected residuals of prostate cancer, status post radiation treatment, is shown to be productive of a disability picture manifested by voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  


CONCLUSIONS OF LAW

1.  For the period of the appeal prior to November 25, 2008, the criteria for the assignment of a rating in excess of 20 percent for status the service-connected post cystectomy with creation of urinary bladder, residual of bladder carcinoma and status post prostatectomy due to prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.115a including Diagnostic Code 7528 (2010). 

2.  Beginning on November 25, 2008, the criteria for the assignment of a rating in excess of 40 percent for the service-connected status post cystectomy with creation of urinary bladder, residual of bladder carcinoma and status post prostatectomy due to prostate cancer, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.115a including Diagnostic Code 7528 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in November 2007, November 2008 and July 2009 that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  

Additionally, the Veteran was afforded VA examinations in June 2003, September 2007, December 2007, and November 2008.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Merits of the Claim

The Veteran contends that the symptoms of his status post cystectomy with creation of urinary bladder, residual of bladder carcinoma and status post prostatectomy due to prostate cancer are more severe that the current ratings reflect and he is entitled to a higher rating for the periods as identified.  As the Veteran's symptoms do not approximate the criteria for a higher rating in accordance with the Schedule, the preponderance of the evidence is against the claims and the Veteran's claims are denied.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

The veteran's cystectomy with creation of urinary bladder, residual of bladder carcinoma and status post prostatectomy due to prostate cancer is evaluated under criteria found at 38 C.F.R. § 4.115a-b.  The Note following Diagnostic Code 7528 states the following:

Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure for malignancies of the genitourinary system, a rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e) of this chapter.  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  

Voiding dysfunction is to be rated on the basis of urine leakage, frequency, or obstructed voiding.  Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day warrants a 60 percent disability rating; requiring the wearing of absorbent materials which must be changed 2 to 4 times per day warrants a 40 percent disability rating; requiring the wearing of absorbent materials which must be changed less than 2 times per day warrants a 20 percent disability rating.  38 C.F.R. § 4.115a (2010).

Urinary frequency: Daytime voiding interval less than one hour, or; awakening to void five or more times per night warrants a 40 percent disability rating; daytime voiding interval between one and two hours, or; awakening to void three to four times per night warrants a 20 percent disability rating; daytime voiding interval between two and three hours, or; awakening to void two times per night warrants a 10 percent disability rating.  Id. 

Obstructed voiding: Urinary retention requiring intermittent or continuous catheterization warrants a 30 percent disability rating.  Id.

Renal dysfunction: Albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101 warrants a 30 percent disability rating and constant albuminuria with some edema; or definite decreased in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101 warrants a 60 percent disability rating; or, regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria, or BUN more than 80mg%, or markedly decreased function of kidney or other organ systems, specially cardiovascular, warrants a 100 percent disability rating.  Id.

A July 2007 rating decision granted service connection for bladder cancer and assigned a 10 percent rating due to urinary frequency of at least every two hours during the day and night.  He was also assigned a noncompensable rating for status post prostectomy, residuals of prostate cancer. 

The Veteran underwent a VA examination in September 2007.  During that examination, the Veteran reported that he had voiding every two hours and voiding dysfunction required the use of one pad at night.  The Veteran reported having frequent urinary tract infections, though there was no evidence of a recent infection, or the occasional need to catheterize himself.  

An October 2007 rating decision assigned the Veteran a 60 percent rating for chronic renal insufficiency with hypertension, obstructive voiding, incontinence, and urinary frequency.  The rating decision reduced the Veteran's rating for status post cystectomy with creation of urinary bladder, residual of bladder carcinoma from 10 percent to noncompensable.

The Veteran underwent a VA examination in December 2007.   He reported having frequent incontinence, occasional use of an undergarment, and the nightly use of a pad due to leakage.  

 In February 2008, a rating decision increased the Veteran's rating for status post cystectomy with creation of urinary bladder, residual of bladder carcinoma to 10 percent, effective on October 5, 2007.   A subsequent August 2008 rating decision increased the Veteran's rating to 20 percent, effective back to August 30, 2001.  

In November 2008, the Veteran underwent another VA examination.  The examiner filed an addendum in his report in December 2008.  The examiner found that the Veteran had urinary voiding every two hours and incontinence that required the use of three pads during the day and one pad at night.  The Veteran also reported urinary tract infections every two to three months and the need to catheterize himself approximately three times per month.  

A March 2009 rating decision increased the Veteran's rating to 40 percent, effective November 25, 2008, the date of the VA examination.  

The evidence does not show that a rating in excess of 20 percent was assignable at any point prior to the November 2008 VA examination.  There is no evidence that the veteran had any recurrence of his cancer.  Additionally, the evidence does not show that he had urinary retention requiring intermittent or continuous catheterization, daily voiding less than one per hour, the use of absorbent materials that must be changed two to four times per day, or recurrent symptomatic urinary tract infections requiring drainage/frequent hospitalization or continuous intensive management.  As such, a disability in excess of 20 percent for a  voiding dysfunction during this time period is not warranted.  

Additionally, for the period beginning on November 25, 2008, the evidence does not show that a rating in excess of 40 percent is warranted as there is no evidence to show the Veteran had voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  A higher rating for renal dysfunction is not warranted as the Veteran is already in receipt of a 60 percent rating for that disability.  

Therefore, the Board finds that for the period from August 30, 2001 through November 24, 2008, a disability rating in excess of 20 percent is not assignable for the service-connected disability.  Additionally, a rating in excess of 40 percent is not warranted beginning on or after November 25, 2008.  

In making these determinations, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

Extraschedular rating

As a final point, the Board finds that there is no showing that the service-connected disability is so exceptional or unusual to warrant the assignment of a higher rating on an extraschedular basis.  The condition also does not render impractical the application of the regular schedular standards in this case.  

Moreover, the Veteran is already in receipt of a total compensation rating based on individual unemployability.  For these reasons, the criteria for submission for assignment of an extraschedular rating are not met.  

Thus, the Board is not required to remand this claim to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating in excess of 20 percent for the service-connected status post cystectomy with creation of urinary bladder, residual of bladder carcinoma, and status post prostectomy due to prostate cancer, prior to November 25, 2008 is denied.  

An increased rating in excess of 40 percent for the service-connected status post cystectomy with creation of urinary bladder, residual of bladder carcinoma, and status post prostectomy due to prostate cancer, beginning on or after November 25, 2008 is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals
























Department of Veterans Affairs


